C. D. Huma-cao. Escalamiento en primer grado.
Por Cuanto, en moción radicada en este Tribunal el 29 • del mes pasado, el apelante solicita que se haga formar parte del legajo de sentencia la moción que el 12 de mayo de 1938 presentó én la corte inferior, interesando que el Hon. Eafael Arjona Siaca, entonces Juez de dicha corte, se abstuviese de dictar sentencia en este caso por no haber sido el juez ante quien se celebró el juicio •
Por cuanto, trasladada dicha moción al Fiscal de este Tribunal para informe, éste lo rindió el 5 del actual, manifestando que si bien reconoce el derecho del apelante a que la resolución recaída con mo-tivo de dicha moción sea revisada por este Tribunal, sin embargo opina que es innecesario insertarla o hacerla parte del legajo de sentencia, toda vez que en la transcripción de evidencia, a las páginas 89 a la 94, aparece todo lo relacionado con la misma;
Por cuanto, examinada la transcripción de evidencia resulta de la misma, conforme indica el Fiscal, no sólo el contenido de dicha moción, si que también los argumentos de una y otra parte, así como la reso-lución recaída y los fundamentos que sirvieron de base a la misma;
*975Por taNto, este Tribunal, de conformidad con el informe del Fiscal, estima que no es necesaria la inserción de la referida moción en el legajo de sentencia, y declara no haber lugar a las pretensiones del apelante.